The plaintiff in error was convicted in the county court of Seminole county on a charge of having possession of intoxicating liquor, and was sentenced to serve a term of 180 days in the county jail and pay a fine of $500. The judgment was entered on November 9, 1925, and the appeal lodged in this court on March 9, 1926, the last day on which an appeal could be filed. No briefs in support of the appeal have been filed, and no appearance for oral argument was made at the time the case was submitted. The evidence reasonably supports the judgment, and no fundamental error is apparent. The case is affirmed.